Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 1, 3, 6, 9, 10, 15, 16, 18, 19, 22, 23, 25-28, 30, 32, 34, 35, 44, 48, 52, 60, 61, 76, 89, and 91, as amended below, are allowable.  Claims 34, 35, 44, 48, 60, 61, 76, 89, and 91, previously withdrawn from consideration as a result of a species election requirement, now require all the limitations of an allowable claim and are rejoined.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Ingrid Beattie on Sep. 10, 2021.  
TITLE

The title has been changed as follows: "pH-SENSITIVE CYCLIC PEPTIDES".  

The claims are amended as follows:

28. (Currently Amended) The cyclic peptide of claim 1, comprising at least 10 amino acids, wherein[[,]] at least 6 of the at least 10 amino acids of said cyclic peptide are non-

32. (Currently Amended) The cyclic peptide of claim 1, comprising the sequence c[XmYkZm], wherein, 
	X is tryptophan, phenylalanine, tyrosine, or any combination thereof; 
	Y is aspartic acid, glutamic acid, or any combination thereof; 
	Z is a functional group to which a cargo compound may be attached; 
	m is an integer from 1 to 5; and 
	k is an integer from 1 to 10.  

35. (Currently Amended) The cyclic peptide of claim [[33]]1, which is directly linked to a cargo compound by a covalent bond.  

44. (Currently Amended) The cyclic peptide of claim 34, wherein (a) the cargo has a weight of at least about 15 kDa; (b) the cargo is polar or nonpolar; (c) the cargo is a marker; [[or]] (d) the cargo is a therapeutic, diagnostic, radiation-enhancing, radiation-sensitizing, imaging, gene regulation, cytotoxic, apoptotic, or research reagent; (e) the cargo comprises a dye, a fluorescent dye, a fluorescent protein, a nanoparticle, or a radioactive isotope; (f) the cargo comprises phalloidin, phallo toxin, amanitin toxin, a DNA intercalator, or a peptide nucleic acid; (g) the cargo comprises a magnetic resonance, positron emission tomography, x-ray contrast agent, single photon emission computed tomography, or fluorescence imaging agent; (h) the cargo is a compound that treats, reverses, or reduces

48. (Currently Amended) The cyclic peptide of claim [[34]]9, comprising one or more cargo molecules attached to said functional group used as a therapeutic, diagnostic, imaging, immune activation, gene regulation or cell function regulation agent, radiation-enhancing agent, radiation-sensitizing agent, or as a research tool.  

60. (Currently Amended) The cyclic peptide of claim 44, wherein the compound that treats, reverses, or reducesreductase inhibitor, finasteride, dutasteride, fluridil, spironolactone latanoprost, bimatoprost, minoxidil, tretinoin, ketoconazole, alfatradiol,
topilutamide, or melatonin.  

72-73. (Cancelled)

75. (Cancelled)

76. (Currently Amended) A diagnostic conjugate comprising the cyclic peptide of claim 1 and a pharmaceutically acceptable detectable marker linked thereto.  

78-86. (Cancelled)

88. (Cancelled)

89. (Currently Amended) The cyclic peptide of claim [[85]]9, wherein the cargo compound is a cosmetic or antimicrobial compound.  

controlling a microbial infection of skin or mucous membrane comprising applying the cyclic peptide of claim [[89]]1 to the surface of the skin.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The prior art does not teach the cyclic peptide of SEQ ID NO: 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658